                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

WILLIOUS EUGENE BLOCK                                                               PLAINTIFF

v.                                   Civil No. 4:18-cv-04103

PRESTON GLENN, Administrator, Nevada County
Detention Center (“NCDC”); JAILER ASHLEY ISLEY;
SUPERVISOR KAREN GHORLEY; JAILER
TOMMY MILLER; JAILER MIKE DAVIS;
JAILER ASHLEY TURNER; JANE AND JOHN
DOE MEDICAL STAFF MEMBERS                                                       DEFENDANTS


                                         JUDGMENT

       Before the Court is the Motion for Summary Judgment and Supplemental Motion for

Summary Judgment of Separate Defendants Preston Glenn, Ashley Isley, Karen Ghorley, Tommy

Miller, Mike Davis and Ashley Turner. (ECF Nos. 17, 25). An Affidavit was filed in support of

Defendants’ Motion on June 11, 2019. (ECF No. 33). Plaintiff has not responded and his time to

do so has passed. The Court finds the matter ripe for consideration.

       For the reasons stated in the Court’s Memorandum Opinion of even date, the Court finds

that Defendants Motion for Summary Judgment (ECF No. 17) and Supplemental Motion for

Summary Judgment (ECF No. 25) should be and hereby are GRANTED. Accordingly, this matter

is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 2nd day of July, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
